DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (U.S. 2005/0082930) hereafter Kashihara in view of Saxelby, Jr. et al. (U.S. Patent 6,549,409) hereafter Saxelby.
As to claim 1, Kashihara discloses a circuit board (51 or 61) as shown in figures 1-5 comprising:

a rectifier bridge (40) comprising phase diodes (42P, 42N) that are mounted on one and the same face of the printed circuit (51), the phase diodes (42P, 42N) comprising, for each phase conductor,
a first phase diode (42P) having an anode (positive) that is connected to said phase conductor and a second phase diode (42N) having a cathode (negative) that is connected to said phase conductor,
the first phase diode and the second phase diode of each phase conductor forming a pair of the phase diodes (42P, 42N), the first and second phase diodes of each pair of phase diodes being positioned in parallel but inverted with respect to each other.
Kashihara does not specifically disclose the first and second phase diodes (42P, 42N) lying in succession along one single positioning axis on the face of the printed circuit.
Saxelby teaches a power converter assembly as shown in figures 8-9 comprising a printed circuit board (308) comprised first and second rectifier diodes (328) lying in succession along one single positioning axis on the face of the printed circuit (308).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Saxelby employed in the circuit bard of Kashihara in order to provide excellent high heat density package.
As to claim 2, Kashihara as modified by Saxelby discloses in each pair of phase diodes, a cathode of the first phase diode (42P) is connected to a cathode of a first 
As to claim 3, Kashihara as modified by Saxelby teaches each phase diode (328) has a phase diode axis that passes through a central point (the line not shown, passed through the positive to the negative terminals), through the anode and through the cathode of said phase diode, the phase diode (328) axes being parallel to one another and being perpendicular to the positioning axis.
As to claim 4, Kashihara as modified by Saxelby teaches the central points of the phase diodes (328) are aligned along an alignment axis that is parallel to the positioning axis.
	As to claim 5, Kashihara as modified by Saxelby discloses the printed circuit (51, 61) as shown in figure 1 further comprising
a neutral conductor (A2, B2, or C2) that is arranged so as to be connected to a neutral of the multiphase line, the rectifier bridge (40) further comprising a pair of neutral diodes (43P, 43N) comprising a first neutral diode (43P) and a second neutral diode (43N) that are mounted on the same face of the printed circuit (51, 61),
the first neutral diode (43P) having an anode that is connected to the neutral conductor (A2) and the second neutral diode (43N) having a cathode that is connected to the neutral conductor (B2, C2), the first and second neutral diodes (43P, 43N) being positioned such that the first neutral diode, the pairs of phase diodes and then the second neutral diode lie in succession along the positioning axis on the face of the printed circuit.

As to claim 7, Kashihara as modified by Saxelby discloses each neutral diode (43) has a neutral diode axis that passes through a central point (from the positive to the negative terminals/electrodes), through the anode and through the cathode of said neutral diode, the neutral diode axes being coincident and being parallel to the positioning axis.
As to claim 8, Kashihara as modified by Saxelby discloses the first and second neutral diodes (43P, 43N) are positioned in parallel and facing the same direction.
As to claim 9, Kashihara as modified by Saxelby discloses the phase diodes (42P) are located in a first half-plane and the neutral diodes (43P or 41N) are located in a second half-plane, the first half-plane and the second half-plane being defined by a separation axis that is parallel to the positioning axis.
As to claim 10, Kashihara as modified by Saxelby discloses the phase diodes (42) and the neutral diodes (48) are installed within an installation area, and wherein an output of the rectifier bridge is located facing a central portion of the installation area.
As to claim 11, Kashihara as modified by Saxelby discloses the neutral conductor (N) is a ground plane of the printed circuit (connected to ground terminals).

As to claim 13, Kashihara as modified by Saxelby discloses an electricity meter (not shown) built within the vehicle comprising a circuit board according to claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN T DINH/Primary Examiner, Art Unit 2848